IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00100-CV

JOSHUA AREY AND ROGINA KIMMONS,
                                                         Appellants
v.

THE SHIPMAN AGENCY, INC.,
                                                         Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 17-002869-CV-85


                                     ORDER

      Appellee’s Motion to Conduct Discovery filed on August 10, 2018 is denied.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed September 5, 2018